DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.  Claims 1 – 2, 11 - 12, and 20 are amended.  Claims 6 and 16 are canceled.
References were cited in previous office action.


Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolby et al., (US PUB 2018/0196643) in view of Stobie et al., (US PUB 2005/0110806 hereinafter Stobie).

As to claim 1, Dolby teaches a method, comprising: 
accessing, by a processor (“one or more processing units (e.g., processors) 152” figure 1 and para. 0027), a first server (“…server…” para. 0055) associated with a first provider of at least one application programming interface (API) (“these APIs are under the control of independent providers...” would include first provider, para. 0022); 
automatically selecting, by the processor, the at least one API provided by the first provider (“a tool that automatically generates a web application programming interface (API) specification from web API documentations. The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003) and (“…the Doc2Spec tool can generate the web API specification 120 in any formal web API specification format such as OpenAPI (or Swagger), API Blueprint, or RAML, or any other format. The format of the specification 
120 can be determined by the programming of the Doc2Spec tool or selected by the user of the tool” para. 0029);
constructing a list of features associated with the selected at least one API  (“…In OpenAPI specifications, a base URL is constructed via three fields: a scheme (e.g., https), the host (e.g., api.instagram.com), and optionally a base path (e.g., /v1). …” para. 0030);  
	parsing, by the processor, a first HyperText Transfer Protocol (HTML) page  associated with the selected at least one API (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags” para. 0079); 
identifying one or more elements of the first HTML page based on the parsing of the HTML page (“Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers …” para. 0023) and (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079);
automatically simulating the at least one user interaction (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023) and (“…The tool crawls the documentation pages and then uses a set of machine learning techniques…” para. 0024) with the one or more elements of the first HTML page, the automatically simulating of the at least one user interaction (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023) and (“… The tool crawls the documentation pages and then uses a set of machine learning techniques to extract the base URL…” para. 0024) including programmatically simulating at least one of scrolling, logging in, clicking on a link, clicking on a button, dragging-and-dropping, selecting (“…selection module…” para. 0037, 0039, 0042), or a combination thereof;
	extracting, by the processor, API object information (“…The Doc2Spec tool extracts the base URL 121, the path templates 122-125, and their associated HTTP request types and query parameters from the web API document 110 and stores the extracted information in the web API specification as web API specification….” Para. 0029, 0036, 0042 – 0044, 0059) and (“The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface (API) calls…” para. 0003 and 0078) based on: a) constructing the list of features (“…In OpenAPI specifications, a base URL is constructed via three fields: a scheme (e.g., https), the host (e.g., api.instagram.com), and optionally a base path (e.g., /v1). …” para. 0030), 
b) parsing the first HTML page (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079), and c) behavior that occurs during automatically simulating, by the processor, at least one user interaction with the one or more elements of the first HTML page (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags” para. 0079) and (“…with each node representing the rendered text from the fragment of the HTML page used to locate descriptions blocks for URLs and path expressions in the API document (para. 0079).  The descriptions and path expressions contain useful information for Web API specification (para. 0078 - 0083);
	constructing, by the processor, a machine-readable API specification (“…The extracted information is placed in the constructed web API specification according to a designated format such as OpenAPI …” title, para. 0092) based on the extracted API object information, including based on extracted API object information (“…stores the extracted information in the web API specification as web API specification….” Para. 0029, 0036, 0042 – 0044, 0059) and (“…Some embodiments of the disclosure provide a document-to-specification ("Doc2Spec") tool for extracting specifications from web API documentation pages…” para. 0024) derived from the first HTML page (“…In some embodiments, the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079) that occurs during automatically simulating the at least one user interaction with the one or more elements of the first HTML page (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023).

While Dolby teaches machine learning tools for automatically simulating user interaction with elements as cited above.  Dolby does not but Stobie teaches elements are interactive elements (“…the testing logic 208 can automatically drive the software program 204 of the SUT 202 to simulate actions that a user might take when manually interacting with the SUT 202. This might specifically entail automatically calling up user interface (UI) displays, entering keystrokes or mouse actions,…” para. 0021).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Stobie because Stobie would provide variety selections of interactive elements to be used for automatically interact with (para. 0021).  Dolby can implement interactive elements for machine learning tool to interact to select elements and/or APIs to construct API specification. 

As to claim 2, Dolby and Stobie teaches the method of claim 1, Dolby teaches further comprising: 
parsing, by the processor, a second HTML page associated with the selected at least one API (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079) and (“…iteratively downloads all linked subpages…” steps are repeated for linked subpages including second HTML page, para. 0088 and 0093); 
identifying one or more elements of the second HTML page based on the parsing of the second HTML page (“Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers …” para. 0023) and (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079);
automatically simulating, by the processor, at least one user interaction (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023) and (“…The tool crawls the documentation pages and then uses a set of machine learning techniques…” para. 0024) with the identified one or more elements of the second HTML page;
extracting API object information based on parsing the second HTML page (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003 and 0078);
	wherein constructing the machine-readable API specification further comprises constructing the machine-readable API specification based on the parsing (“…The extracted information is placed in the constructed web API specification according to a designated format such as OpenAPI …” para. 0092).
While Dolby teaches machine learning tools for automatically simulating user interaction with elements as cited above.  Dolby does not but Stobie teaches elements are interactive elements (“…the testing logic 208 can automatically drive the software program 204 of the SUT 202 to simulate actions that a user might take when manually interacting with the SUT 202. This might specifically entail automatically calling up user interface (UI) displays, entering keystrokes or mouse actions,…” para. 0021).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Stobie because Stobie would provide variety selections of interactive elements to be used for automatically interact with (para. 0021).  Dolby can implement interactive elements for machine learning tool to interact to select elements and/or APIs to construct API specification. 


As to claim 3, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein constructing the list of features further comprises: Page 3 of 10
constructing a list of features selected from the group of: HTML object information, Document Object Model (DOM) objects, Cascading Style Sheet (CCS) objects, HTML tags, or a combination thereof (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079).  

As to claim 4, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein extracting API object information further includes: 
automatically extracting API object information further based on the constructed list of features and API object information values (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003 and 0078 - 0079).  

As to claim 5, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein automatically selecting further comprises: 
determining, by the processor, a presence of an interactive object on a second HTML page associated with the API, the interactive object being a uniform resource locator (URL) (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface (API) calls…” abstract, and para. 0003); and 
automatically simulating interaction of a user with the URL to access information regarding the selected at least one API (“…The tool extracts a base uniform resource locator (URL) string…” abstract). 

As to claim 7, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein constructing the machine-readable API specification further comprises: 
constructing an OpenAPI (OAS) Specification based on semi-structured extracted data (“In OpenAPI specifications, a base URL is constructed…” para. 0030).  

As to claim 8, Dolby and Stobie teaches the method of claim 7, Dolby teaches wherein constructing the OAS specification further comprises: 
constructing the OAS specification in JavaScript Object Notation (JSON) or YAML Ain't Markup Language (YAML) (“Within_JSON: The value of this feature is true if the URL string is inside valid JavaScript Object Notation (JSON) within a pair of matched HTML tags…” para. 0049).
  
As to claim 9, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein accessing the first server further comprises: accessing a semi-structured API platform (“the specifics on how APIs should be used, application developers often depend on online documentations, many of which are semi-structured Hypertext Markup Language ( HTML) based pages” para. 0022).  

As to claim 10, Dolby and Stobie teaches the method of claim 1, Dolby teaches further comprising: training a machine-learning model (“…The supervised machine learning is based on training sets that include actual web API documentations and manually identified base URLs…” para. 0056) to automatically construct the machine-readable API specification based on the extracted API object information. 

As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Dolby teaches a memory (“RAM”, para. 0099); a processor (element processing unit 152 of figure 1) operatively coupled to the memory, the processor configured to perform operations.

As to claims 12 - 15, see rejection for claims 2 – 5 above respectively.

As to claims 17 - 19, see rejection for claims 7 – 9 above respectively.

As to claim 20, this is non-transitory computer-readable media claim of claim 1.  See rejection for claim 1 above.  Further, Dolby teaches one or more non-transitory computer-readable media (“computer readable storage medium” para. 0099) containing instructions which, when executed by one or more processors (element processing unit 152 of figure 1), cause a system to perform operations, the operations. 

Response to Arguments
Applicant’s arguments, have been fully considered but are not persuasive.  
Rejections under 35 U.S.C. § 103 

Applicant argued that (“However, no part of Dolby teaches constructing the web API specification using behavior of an HTML page that is derived during automatically simulating at least one user interaction with one or more interactive elements of the HTML page, as recited by the independent claims. (Office Action, p. 5). These portions of paragraph [0023] merely indicate certain interactive characteristics of the generated API specification. Paragraph [0023] however fails to provide any indication that such API specification is generated using information derived from behavior that occurs during simulation of an HTML page, in the manner recited by the claims” page 10 para. 4 of remark).
	In response,
The claim recites “…automatically simulating, by the processor, at least one user interaction with the identified one or more interactive elements of the first HTML page, the automatically simulating of the at least one user interaction including programmatically simulating at least one of scrolling, logging in, clicking on a link, clicking on a button, dragging-and-dropping, selecting, or a combination thereof; extracting, by the processor, API object information based on: a) constructing the list of features, b) parsing the first HTML page, and c) behavior of the first HTML page that occurs during automatically simulating the at least one user interaction with the one or more interactive elements of the first HTML page; and constructing, by the processor, a machine-readable API specification based on the extracted API object information, including based on extracted API object information derived from behavior of the first HTML page that occurs during automatically simulating the at least one user interaction with the one or more interactive elements of the first HTML page” as recited in claim 1.	
It is combination of Dolby and Stobie, not any alone, teaches claimed limitations of claim 1.
The specification (summary and para. 0014 - 0015) describes “…In some embodiments, automatically and interactively extracting information from HTML pages may include the computer system programmatically simulating a user's manual actions within a webpage (e.g., clicking on a link)”, and “By enabling automatic interaction with HTML pages associated with at least one API, the method may produce, for example, an OpenAPI Specification (OAS) file. The OpenAPI Specification may define a standard, language-agnostic interface to APIs which allows both humans and computers to discover and understand the capabilities of the service without access to source code, documentation, or through network traffic inspection…”.  As can be seen, the OpenAPI Specification file is used to automatically and interactively simulate to select and exact the documents.
Further, 
	Dolby teaches Doc2Spec tool with OpenAPI Specification format to interact, exact with HTML pages and generates API specification (title, abstract, and multiple para. including 0023, 0030, 0035, 0092, and 0097).  The Doc2Spec includes crawling module, selection module, extraction module, etc. (para. 0037 - 0039).  In order to exact an URL, the tool has to crawl and select the URL to extract and then generate API specification.  It interacts with the document by crawling, selecting in order to extract the URL and/or documents (para. 0037 – 0039).  Further, the Doc2Spec interacts API documentations for human developers (para. 0023) and this cited paragraph clearly teaches automatic simulating user interaction as the tool does the job such as crawling the documentation pages and then uses a set of machine learning techniques to select in order to extract the base URL (para. 0024).  The tool does as applicant implements and claims.  Therefore, cited paragraph clearly teaches limitations automatically simulating of the at least one user interaction including programmatically simulating at least one of scrolling, logging in, clicking on a link, clicking on a button, dragging-and-dropping, selecting (selection module in paragraph 0037 – 0039). 
Further, the specification (para. 00410, describes ‘the DOM object may represent objects used to represent and manipulate an API, behaviors and attributes, and relationships and collaborations of the API may include a unique address of a DOM path used to access an API object…’).   
In Dolby, during simulation, the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree (para. 0079), with each node representing the rendered text from the fragment of the HTML page used to locate descriptions blocks for URLs and path expressions in the API document (para. 0079).  The descriptions and path expressions contain useful information for Web API specification (para. 0078 - 0083).  
Therefore, Dolby teaches constructing, by the processor, a machine-readable API specification based on the extracted API object information, including based on extracted API object information derived from behavior of the first HTML page that occurs during automatically simulating the at least one user interaction [with the one or more interactive elements] of the first HTML page”.
While Dolby teaches the Doc3Spec tool with OpenAPI Specification for simulating/interacting with HTML pages as responded above.  Stobie further teaches elements comprises more than one interactive elements (para. 0021).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Stobie because Stobie would provide variety selections of interactive elements to be used for automatically interact with (para. 0021).  Dolby can implement interactive elements for machine learning tool to interact to select elements and/or APIs to construct API specification. 
	Therefore, Dolby and Stobie teaches “constructing the web API specification using behavior of an HTML page that is derived during automatically simulating at least one user interaction with one or more interactive elements of the HTML page” as argued.

Applicant argued that (“Further, the Office Action relies on Stobie to reject the claim elements related to automatically simulating user interactions of an HTML page. (Office Action, p. 7). However, Stobie provides no indication that such simulating would be used to extract API object information to use in the generation of an API specification” page 10 para. 5 of remark).
In response,Examiner refers to response above.	

Applicant argued that (“Therefore, in summary, although Dolby may teach generating API specifications from API documentation, the rejection does not establish that Dolby teaches using information derived from behavior that occurs during simulation of an HTML page to generate such API specifications…” page 10 last para. of remark).
	In response,
As responded above, the specification (para. 0041, describes “the DOM object may represent objects used to represent and manipulate an API, behaviors and attributes, and relationships and collaborations of the API may include a unique address of a DOM path used to access an API object…”.   
In Dolby, during simulation, the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree (para. 0079), with each node representing the rendered text from the fragment of the HTML page used to locate descriptions blocks for URLs and path expressions in the API document (para. 0079).  The descriptions and path expressions contain useful information for Web API specification (para. 0078 - 0083).  
Therefore, Dolby teaches “using information derived from behavior that occurs during simulation of an HTML page to generate such API specifications…” as argued.

Applicant argued that (“Further, although Stobie may disclose deriving HTML behavior based on automatically simulating user interactions of an HTML page, the Office Action does not establish that Stobie teaches that such information may be used to construct an API specification. As such, the Office Action fails to establish a prima facie case that the cited references disclose every element of the independent claims” page 11 first para. of remark).
	In response,
Examiner refers to response above.  

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Kumar, (US PAT 10,956,242), discloses a method for creating API specification based on the OpenAPI specification format (title, abstract and figures 1 – 7).
MacLeod, (US PUB 2020/0226002), discloses a method for generating API definitions which compliant with OpenAPI specification (title, abstract and figures 1 – 7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/UMUT ONAT/           Primary Examiner, Art Unit 2194